Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I (claims 1-9) in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  
 
          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Drawings
Figure 7 should be designated by a legend such as --prior Art- because only
that which is old is illustrated. See MPEP j 608.O2(g). A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 is indefinite for respectively reciting “when a distance from each of the laser diodes…” as the term “when” is a vague and indefinite term in a product claim, thus making the scope of the claim indefinite.  
Claims 3 and 6 are rejected for the same reason as claim 1. 
Claims 3 and 6 are also indefinite for respectively reciting “wherein when a laser diode that is neither the laser diode LD1 nor the laser diode LDn is defined as a laser diode LDm, a collimating lens SLj (2 < j < m) corresponding to a laser diode LDj is disposed to satisfy SL < LCm < LCj < LC1 ”; 
wherein when a laser diode that is neither the laser diode LD1 nor the laser diode LDn is defined as a laser diode LDm, a collimating lens SLj (m < j < n-1) corresponding to a laser diode LDj is disposed to satisfy SL < LCm < LCj < LC 
as such limitations with the cited terms are not found in the specification, thus making the scope of the claim indefinite. Noting that any such term need to be concisely and exactly cited in the specification.  
Claim 6 is indefinite for the same reason as claim 3, cited above. 
Appropriate corrections are required. 
Claims 2-9 are also rejected because of dependency.

 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasai” et. al. US 20150280404 A1. 
Regarding claims 1, Kasai teaches a laser module (see fig. 8, also all figs. 1-12), comprising: 
an optical fiber; n laser diodes LDi (i = 1, 2, ..., n) arranged in an order corresponding to a descending order of optical path lengths LOi of optical paths respectively extending from the laser diodes LDi to the optical fiber OF (clearly shown  in at least fig. 8); and n collimating lenses SLi  (SACi) respectively disposed in the optical paths to be distant from the respective laser diodes LDi and from the optical fiber OF(clearly shown  in at least fig. 8),  
wherein when a distance from each of the laser diodes LDi to a corresponding one of the collimating lenses SLi is defined as a collimation length LCi, at least one of a 1 and a collimation length LCn differs from a certain distance SL that is set with respect to each of the collimating lenses SLi, and the collimation length LC1 corresponds to a laser diode LD1 and the collimation length LCn corresponds to a laser diode LDn (clearly shown  in at least fig. 8, with collimation length LC1 and a collimation length LCn differs from a certain distance SL between LDi and SLi).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Kasai” et. al. US 20150280404 A1. 
Regarding claims 1, Kasai teaches a laser module (see fig. 8, also all figs. 1-12), comprising: 
an optical fiber; n laser diodes LDi (i = 1, 2, ..., n) arranged in an order corresponding to a descending order of optical path lengths LOi of optical paths respectively extending from the laser diodes LDi to the optical fiber OF (clearly shown  in at least fig. 8); and n collimating lenses SLi  (SACi) respectively disposed in the optical paths to be distant from the respective laser diodes LDi and from the optical fiber OF(clearly shown  in at least fig. 8),  
wherein when a distance from each of the laser diodes LDi to a corresponding one of the collimating lenses SLi is defined as a collimation length LCi, at least one of a collimation length LC1 and a collimation length LCn differs from a certain distance SL that is set with respect to each of the collimating lenses SLi, and the collimation length LC1 corresponds to a laser diode LD1 and the collimation length LCn corresponds to a 1 and a collimation length LCn differs from a certain distance SL between LDi and SLi).  
	However, though, Kaisai is silent in stetting the “certain distance” SL, nonetheless, such limitation is mere method or functional limitation as an ordinary skill in the art would perceive from the teachings Kasai to reach to such functional method step to provide optical settings that optimized optical alignment (pa. 0044) thus minimizing optical loss.   
 

    PNG
    media_image1.png
    218
    403
    media_image1.png
    Greyscale

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of Kasai and the motivation are incorporated herein in rejection of the following claims as follows:
2. (Previously Presented) The laser module as set forth in claim 1, wherein the certain distance SL is set such that optical paths of rays of a laser beam emitted from each of the laser diodes LDi are parallel to one another or diverged after the rays have passed through the corresponding one of the collimating lenses SLi, and a collimating 1 is disposed to satisfy SL < LC1 (see figs. 8-9 with 1-2, and at least pa. 0040 and 0080-0081, 0131-0132 would satisfy SL < LC1.). 
4. (Previously Presented) The laser module as set forth in claim 1, wherein 40259422Application No. 16/978,097Docket No.: 17213-186001 the certain distance SL is set such that optical paths of rays of a laser beam emitted from each of the laser diodes LDi are parallel to one another or diverged after the rays have passed through the corresponding one of the collimating lenses SLi; and a collimating lens SLn is disposed to satisfy LC. < SL (see fig. 8, if SL is distance between LD6 and FAC6 that of the distance between any of the LD7 to LD10 and their corresponding lens would satisfy LC. < SL.  
5. (Previously Presented) The laser module as set forth in claim 1, wherein the certain distance SL is set such that optical paths of rays of a laser beam emitted from each of the laser diodes LDi are converged after the rays have passed through the corresponding one of the collimating lenses SLi, and a collimating lens SLn is disposed to satisfy SL < LC (clearly shown in at least fig. 8, convergence to the fiber OF). .  
6. (Previously Presented) The laser module as set forth in claim 5, wherein when a laser diode that is neither the laser diode LD1 nor the laser diode LDn is defined as a laser diode LDm, a collimating lens SLj (m < j < n-1) corresponding to a laser diode LDj is disposed to satisfy SL < LCm < LCj < LC.  
7. (Previously Presented) The laser module as set forth in claim 1, wherein the certain distance SL is set such that optical paths of rays of a laser beam emitted from each of the laser diodes LDi are converged after the rays have passed through the corresponding one of the collimating lenses SLi, and a collimating lens SLi is disposed 1 < SL (see figs. 8-9 with 1-2, and at least pa. 0040 and 0080-0081, 0131-0132 would satisfy SL < LC1.).  
8. (Previously Presented) The laser module as set forth in claim l, further comprising: n mirrors Mi that are respectively disposed in the optical paths extending from the laser diodes LDi to the optical fiber, wherein each of the mirrors Mi is (i) distant from a corresponding one of the laser diodes LDi and from the optical fiber and (ii) disposed between a corresponding one of the collimating lenses SLi and the optical fiber, and each of the mirrors Mi is disposed to bend, at a predetermined angle, a corresponding one of the optical paths extending from the laser diodes LDi to the optical fiber (see at least figs. 8 along with figs. 1-3 and 8, each mirror is bending the light).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Kasai” et., as applied in rejection of claims 1-8, above, and further in view of Applicant’s Admitted Prior Art (see fig. 7 and related paragraphs). 
Regarding claim 9, Kasai further teaches a substrate S that has a mounting surface S on which the laser diodes LDi, the collimating lenses SLi are mounted, wherein the mounting surface S includes n sub-mounting surfaces SSi having a step-like configuration in which heights of the sub-mounting surfaces SSi descend toward the optical fiber (clearly shown in at least fig b, on each of the sub-mounting surfaces SSi, a corresponding one of the laser diodes LDi, a corresponding one of the collimating lenses SLi, and a corresponding one of the mirrors Mi are mounted. However, Ksai does not explicitly expressly teach that the above stepped sub-mount of mounting surface S include the mirrors Mi.  Nonetheless, in parag. 0106 with regard to fig. 10, on respective sub-mounts that differ in length in the y-axis direction which is similar to the steps depicted in fig. 10b.  Thus, though such limitation is arguably obvious to an ordinary skill in the art when the invention was mad to dispose the mirrors on the same sub-mounting surface SSi, nonetheless, for clarity purpose such arrangement of the LDi, collimating lenses SLi and the mirrors Mi is conventional as admitted by the applicant as prior art (see Fig. 7), and thus one of an ordinary skill in the art when the invention was mad cold easily modify the Kasai arrangement of these optical devices on the sub-mount S as shown in fig. 7, in order to optimize optical alignment of these optical devices.     

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20090245315 A1
JP 2004064064 A
US 20160181764 A1
US 20150280404 A1
US 20040027631 A1
US 20050018255 A1
US 8891579 B1
US 20040233964 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883